
	
		II
		113th CONGRESS
		2d Session
		S. 2264
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2014
			Mrs. McCaskill (for herself, Mr. Blunt, and Mr. Rockefeller) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To designate memorials to the service of members of the United States Armed Forces in World War I,
			 and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the World War I Memorial Act of 2014.
		
			2.
			Designation of National World War I Museum and Memorial in Kansas City, Missouri
			
				(a)
				Designation
				The Liberty Memorial of Kansas City at America’s National World War I Museum in Kansas City,
			 Missouri, is hereby designated as the National World War I Museum and Memorial.
			
				(b)
				Ceremonies
				The World War I Centennial Commission (in this Act referred to as the Commission) may plan, develop, and execute ceremonies to recognize the designation of the Liberty Memorial of
			 Kansas City as the National World War I Museum and Memorial.
			
			3.
			Redesignation of Pershing Park in the District of Columbia as the National World War I Memorial and
			 enhancement of commemorative work
			
				(a)
				Redesignation
				Pershing Park in the District of Columbia is hereby redesignated as the National World War I Memorial.
			
				(b)
				Ceremonies
				The Commission may plan, develop, and execute ceremonies for the rededication of Pershing Park, as
			 it approaches its 50th anniversary, as the National World War I Memorial
			 and for the enhancement of the General Pershing Commemorative Work as
			 authorized by subsection (c).
			
				(c)
				Authority To enhance commemorative work
				
					(1)
					In General
					The Commission may enhance the General Pershing Commemorative Work by constructing on the land
			 designated by subsection (a) as the National World War I Memorial
			 appropriate sculptural and other commemorative elements, including
			 landscaping, to further honor the service of members of the United States
			 Armed Forces in World War I.
				
					(2)
					General Pershing Commemorative Work defined
					The term General Pershing Commemorative Work means the memorial to the late John J. Pershing, General of the Armies of the United States, who
			 commanded the American Expeditionary Forces in World War I, and to the
			 officers and men under his command, as authorized by Public Law 89–786 (80
			 Stat. 1377).
				
				(d)
				Compliance with standards for commemorative works
				
					(1)
					In general
					Except as provided in paragraph (2), chapter 89 of title 40, United States Code, applies to the
			 enhancement of the General Pershing Commemorative Work under subsection
			 (c).
				
					(2)
					Waiver of certain requirements
					
						(A)
						Site selection for memorial
						Section 8905 of such title does not apply with respect to the selection of the site for the
			 National World War I Memorial.
					
						(B)
						Conditions applicable to Area I
						Section 8908(b) of such title does not apply to the National World War I Memorial concerning
			 Pershing Park.
					
				(e)
				No infringement upon existing memorial
				The National World War I Memorial may not interfere with or encroach on the District of Columbia
			 War Memorial.
			
				(f)
				Deposit of excess funds
				
					(1)
					Use for other World War I commemorative activities
					If, upon payment of all expenses for the enhancement of the General Pershing Commemorative Work
			 under subsection (c) (including the maintenance and preservation amount
			 required by section 8906(b)(1) of title 40, United States Code), there
			 remains a balance of funds received for such purpose, the Commission may
			 use the amount of the balance for other commemorative activities
			 authorized under the World War I Centennial Commission Act (Public Law
			 112–272; 126 Stat. 2448).
				
					(2)
					Use for other commemorative works
					If the authority for enhancement of the General Pershing Commemorative Work and the authority of
			 the Commission to plan and conduct commemorative activities under the
			 World War I Centennial Commission Act have expired and there remains a
			 balance of funds received for the enhancement of the General Pershing
			 Commemorative Work, the Commission shall transmit the amount of the
			 balance to a separate account with the National Park Foundation, to be
			 available to the Secretary of the Interior following the process provided
			 in section 8906(b)(4) of title 40, United States Code, for accounts
			 established under section 8906(b)(3) of such title.
				
				(g)
				Authorization To complete construction after termination of Commission
				Section 8 of the World War I Centennial Commission Act (Public Law 112–272) is amended—
				
					(1)
					in subsection (a), by striking The Centennial Commission and inserting Except as provided in subsection (c), the Centennial Commission; and
				
					(2)
					by adding at the end the following new subsection:
					
						
							(c)
							Exception for completion of National World War I Memorial
							The Centennial Commission may perform such work as is necessary to complete the rededication of the
			 National World War I Memorial and enhancement of the General Pershing
			 Commemorative Work under section 3 of the World War I Memorial Act of
			 2014, subject to section 8903 of title 40, United States Code.
						.
				
			4.
			Additional amendments to World War I Centennial Commission Act
			
				(a)
				Ex officio and other advisory members
				Section 4 of the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2449) is
			 amended by adding at the end the following new subsection:
				
					
						(e)
						Ex officio and other advisory members
						
							(1)
							Powers
							The individuals listed in paragraphs (2) and (3), or their designated representative, shall serve
			 on the Centennial Commission solely to provide advice and information to
			 the members of the Centennial Commission appointed pursuant to subsection
			 (b)(1), and shall not be considered members for purposes of any other
			 provision of this Act.
						
							(2)
							Ex officio members
							The following individuals shall serve as ex officio members:
							
								(A)
								The Archivist of the United States.
							
								(B)
								The Librarian of Congress.
							
								(C)
								The Secretary of the Smithsonian Institution.
							
								(D)
								The Secretary of State.
							
								(E)
								The Secretary of Veterans Affairs.
							
								(F)
								The Administrator of General Services.
							
							(3)
							Other advisory members
							The following individuals shall serve as other advisory members:
							
								(A)
								Four members appointed by the Secretary of Defense in the following manner: One from the Navy, one
			 from the Marine Corps, one from the Army, and one from the Air Force.
							
								(B)
								Two members appointed by the Secretary of Homeland Security in the following manner: One from the
			 Coast Guard and one from the United States Secret Service.
							
								(C)
								Two members appointed by the Secretary of the Interior, including one from the National Parks
			 Service.
							
							(4)
							Vacancies
							A vacancy in a member position under paragraph (3) shall be filled in the same manner in which the
			 original appointment was made.
						.
			
				(b)
				Payable rate of staff
				Section 7(c)(2) of such Act (Public Law 112–272; 126 Stat. 2451) is amended—
				
					(1)
					in subparagraph (A), by striking the period at the end and inserting , without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification and General Schedule pay
			 rates.; and
				
					(2)
					in subparagraph (B), by striking level IV and inserting level II.
				
				(c)
				Limitation on obligation of Federal funds
				
					(1)
					Limitation
					Section 9 of such Act (Public Law 112–272; 126 Stat. 2453) is amended to read as follows:
					
						
							9.
							Limitation on obligation of Federal funds
							No Federal funds may be obligated or expended for the designation, establishment, or enhancement of
			 a memorial or commemorative work by the World War I Centennial Commission.
						.
				
					(2)
					Conforming amendment
					Section 7(f) of such Act (Public Law 112–272; 126 Stat. 2452) is repealed.
				
					(3)
					Clerical amendment
					The item relating to section 9 in the table of contents of such Act (Public Law 112–272; 126 Stat.
			 2448) is amended to read as follows:
					
						
							Sec. 9. Limitation on obligation of Federal funds.
						
						.
				
